EXAMINER’S AMENDMENT

	This action is responsive to amendments and arguments filed 02/09/2022.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
16. 	(Currently amended) A fungible product, comprising:
a metallic portion, wherein the fungible product is activated when the packaging it is or was contained in communicates with a predetermined user's electronic device, wherein the communication is carried out via a radio frequency communication between the packaging and the electronic device, and wherein in response to an indication received by a remote server that the packaging is communicating with a user's electronic device that is not associated with the fungible product, the fungible  product is not activated,
wherein when the product is activated, the authentication or activation process includes display of information about the product on the user’s personal electronic device.
21. 	(Currently amended) A fungible product, comprising: a metallic portion, wherein the  fungible product is activated when the packaging it is or was contained in communicates with a predetermined user's electronic device, wherein the communication is carried out via a radio frequency communication between ;
wherein when the product is activated, the authentication or activation process includes display of information about the product on the user’s personal electronic device.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach the limitations of claim 1, specifically that the authentication process includes display of information on the user’s personal electronic device, in view of all other limitations present in the claims.

Baumgarte (2019/0130689) teaches a package for an NFC device, wherein the unpackaging triggers an authentication process.  However, this process is performed remotely, and not on a user device; the sensing is done by the cavity the NFC device was in, and there is no display aspect.
Benkreira (10/262,319) teaches a box for an NFC device, wherein the device is activated when the box is opened.  There is a validation with a user device, but the device is never removed from the box, it merely detects when the box opens.
Savino (2015/0072743) teaches a packaging for a user device such as a cellphone, wherein the cellphone is powered up after being removed from the box.  However, the cellphone is the user device, and cannot transmit information to itself in order to display things
Magnusson (2014/0138275) teaches a package for a processing device, but again, the cellphone that is removed is the user device, and cannot transmit information to itself in order to display activation.
Claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876